Citation Nr: 1814644	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for Buerger's Disease, with bilateral leg amputation.

2.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen the claim for service connection for chronic stomach ulcers. 

4.  Entitlement to service connection for Buerger's Disease, with bilateral leg amputation.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for chronic stomach ulcers.

7.  Entitlement to service connection for amputation of the right upper extremity, secondary to Buerger's Disease.
8. Entitlement to service connection for amputation of the left upper extremity, secondary to Buerger's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to November 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of these claims was subsequently transferred to the RO in Seattle, Washington.  

The issues of service connection for Buerger's Disease, with bilateral leg amputation, service connection for PTSD, service connection for chronic stomach ulcers, service connection for amputation of the right upper extremity, and service connection for amputation of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The December 1985 rating decision, which continued the denial of service connection for Buerger's Disease, with right below the knee amputation, became final, as the Veteran did not timely appeal the decision following the February 1986 statement of the case or submit new and material evidence within a year of the rating decision.

2.  The evidence submitted since December 1985 relates to an unestablished fact necessary to substantiate the claim for service connection for Buerger's Disease, with leg amputation and raises a reasonable possibility of substantiating the claim.

3.  The June 2006 rating decision, which denied service connection for PTSD, became final, as the Veteran did not appeal the decision or submit new and material evidence within a year of the decision.

4.  The evidence submitted since June 2006 relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

5.  The January 2009 rating decision, which denied service connection for chronic stomach ulcers, became final, as the Veteran did not appeal the decision or submit new and material evidence within a year of the decision.

6.  The evidence submitted since January 2009 relates to an unestablished fact necessary to substantiate the claim for service connection for chronic stomach ulcers and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision denying service connection for Buerger's Disease, with right leg amputation, became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for Buerger's Disease, with right leg amputation.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The June 2006 rating decision denying service connection for PTSD became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  The January 2009 rating decision denying service connection for chronic stomach ulcers became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

6.  New and material evidence has been received to reopen service connection for chronic stomach ulcers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.




New and Material Evidence - Buerger's Disease, PTSD, and Stomach Ulcers

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for Buerger's Disease, with bilateral leg amputation, service connection for PTSD, and service connection for chronic stomach ulcers.  The claims were previously denied in December 1985, June 2006, and January 2009 due to there being no medical evidence showing the conditions to be related to his active duty service. 

Since all the prior decisions, the Veteran has submitted competent statements in July 2011, November 2011, and May 2014 giving more detail as to his continuity of symptoms, in-service events, and possible etiology of all the conditions.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claims for service connection for Buerger's Disease, with bilateral leg amputation, service connection for PTSD, and service connection for chronic stomach ulcers.  Therefore, the evidence is to be considered new and material, and the claims are reopened. 


ORDER

New and material evidence having been received, the petition to reopen service connection for Buerger's disease, with leg amputations, is granted.

New and material evidence having been received, the petition to reopen service connection for PTSD is granted.

New and material evidence having been received, the petition to reopen service connection for chronic stomach ulcers is granted. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims. 

Regarding the Veteran's Buerger's Disease, since the original 1983 claim, the Veteran has undergone several additional amputations and treatment for his condition.  Although the Veteran was provided a VA examination in February 1983, the examiner did not provide an opinion as to whether the Veteran's Buerger's Disease, with right leg amputation, is related to his active service.  Further, the Veteran has not received a VA examination for his bilateral upper extremity amputations. 

Moreover, the Veteran's VA medical records show treatment and visits for PTSD, and during these visits, the Veteran discussed stressors that occurred during his service.  However, the Veteran has also not been given a VA examination for his PTSD claim.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d) (2012); 38 C.F.R. § 3.159 (2017).  Scheduling an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran currently has a diagnosis of Buerger's Disease, and medical records show treatment for PTSD.  The Veteran's STRs show a change in behavior from the Veteran after August 1972 following his heroin charge.  Additionally, medical records show the Veteran was treated for a left foot injury, which showed necrotic tissue, within 1 year from separation. 

Furthermore, regarding the Veteran's stomach ulcers, although the examiner in his September 2008 VA examination stated his stomach issues began in 1971 and were not due to trauma or injury, the examiner did not provide an actual opinion as to whether the Veteran's stomach ulcers were related to his active duty service.  In fact, there are no medical records within the record discussing the etiology of the Veteran's diagnosed stomach ulcers. 

Therefore, because the Veteran has not received a VA examination for his PTSD or amputations of the bilateral upper extremities secondary to Buerger's Disease, as well as opinions were never requested or provided regarding the Veteran's Buerger's Disease and stomach ulcers, the Board finds that a remand is required in order to obtain medical examinations with opinions addressing the nature and etiology of the claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's Buerger's Disease and subsequent amputations, his PTSD, and his stomach ulcers. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner at a VA facility nearest to him to determine the etiology of his Buerger's Disease, to include the amputations of the bilateral lower and upper extremities.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the Veteran's competent lay statements, STRs, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Buerger's Disease, and subsequent amputations of the bilateral upper and lower extremity, had their onset during, or are otherwise related to, his active duty service, to include his onset of smoking tobacco in service, and his 1973 foot injury which showed necrotic tissue within 1 year of separation. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should determine whether the Veteran meets the criteria to establish a diagnosis of PTSD under the DSM-V.  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed PTSD had its onset during, or is otherwise related to, the Veteran's active duty service, to include the Veteran's lay statements regarding personal assault, the confirmed heroin charge and subsequent shown behavioral changes from August 1972-October 1972, and the onset of current symptomatology.

In offering any opinion, the examiner must consider the full record, to include the Veteran's competent lay statements regarding in-service incurrence and current symptoms, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

4.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's chronic stomach ulcers.  The record and a copy of this Remand must be made available to the examiner.    

Following a review of the entire record, to include the Veteran's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's stomach ulcers had its onset during, or is otherwise related to, his active duty service, to include his May 1972, July 1972, and September 1972 through October 1972 complaints of vomiting, nausea, and other stomach related issues.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

5.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


